March 28, 2008


Mr. David P. Andis
Gauntt & Kruppstadt, L.L.P.
1400 Woodloch Forest Drive, Suite 575
The Woodlands, TX 77380
Mr. Philip F. Klosowsky
Law Offices of Philip F. Klosowsky
14015 SW Fwy, Suite 14
Sugar Land, TX 77478

RE:   Case Number:  06-0574
      Court of Appeals Number:  14-05-00250-CV
      Trial Court Number:  2001-59134

Style:      20801, INC.
      v.
      JOHN L. PARKER

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Ed Wells      |
|   |Mr. Barney L.     |
|   |McCoy             |
|   |Mr. Charles       |
|   |Bacarisse         |
|   |Mr. Glen Garey    |